 OLD KING COLE, INC.297Old King Cole,Inc.andInternational Union,United Automobile,Aircraft&Agricultural ImplementWorkers of America,AFL-CIO.Case No. 8-CA-1140. February 5,1957DECISION AND ORDEROn June 27, 1956, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error,was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and the brief and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case,and pursuant to Section 10 (c),the National LaborRelations Board hereby orders that the Respondent,Old King Cole,Inc., Louisville,Ohio, its officers, agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft&Agricultural Implement Workers of America,AFL-CIO,or any other labor organization,by discriminating in anymanner against its employees in regard to hire and tenure or any termor condition of employment.(b)Polling or interrogating its employees concerning their unionaffiliations,sympathies,or activities;promising employees benefitsin order to induce them to renounce their right to union representation.I As the record,exceptions,and brief adequately present the issues and the positions ofthe parties,the Respondent's request for oral argument is deniedWe note certain minor errors in the Intermediate Report which do not,however, affectthe correctness of the conclusions or our concurrence thereinFor example, the Trial Ex-aminer stated (page 300) that Julia Capaldi got in touch with the 'UAW representative whocalled at her home about June 8, 1955The record shows that it was Nettie Heddlesonrather than Capaldi and that the (late was June 9, 1955Further, in affirming the TrialExaminer's ultimate conclusions, we find it unnecessary to rely upon and do not adopt hisstatement that "the Respondent's making a rule against union solicitation on companytime without also including in that rule all the other solicitations which were also occurrin;on company time and property would necessarily have been discriminatory and illegal."See N.L. R. B. v Milwaakee Electric Tool Corporation,237 F. 2d 75 (C. A. 7) September 26,1956, denying enforcement of 112 NLRB 1135;Caterpillar Tractor Co v N L. R. B ,230F 2d 357 (C A 7) setting aside order in 113 NLRB 553Member Murdock, however, approves the above statement of the Trial ExaminerSeeUnited Steelwoi leers of America(Nattone, Inc Intervenor)v.N. L R. B.,. (C.A.,D. C.)39 LRRM 2103117 NLRB No. 41. 298DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) In any other manner interferingwith,restraining,or coercingits employees in the exercise of their right to self-organization,to formlabor organizations,or to join or assist InternationalUnion, UnitedAutomobile,Aircraft &Agricultural Implement Workers of America,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any such activities exceptto the extentthatsuch right may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.2.Take thefollowing affirmative action,which the Board findswill effectuate the policiesof the Act :(a)Offer toJack Griffiths,Julia Capaldi,Beatrice Griffiths, andNettieHeddlesoliimmediate and full reinstatement to their formeror substantially equivalent positions,without prejudice to their senior-ity or other rights and privileges,and make each whole, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy," for any loss of pay each may have suffered by reason of theRespondent's discriminationagainst him.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying,allpayroll records, social-security payment records,timecards,personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rightsof employment,under the terms ofthis Order.(c)Post at its Plants 1 and 3 in Louisville,Ohio, copies of thenotice attached to the Intermediate Report and marked"AppendixA." 3 Copiesof said notice,to be furnishedby theRegional Directorfor the Eighth Region,shall, after being duly signedby theRespond-ent's representative,be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(d)Notify theRegional Director for theEighth Regionin writing,within ten(10) daysfrom the date ofthisOrder, as to what steps ithas taken to comply herewith.a This notice is amended by substituting for the words "The Recommendations of a TrialExaminer" the words "A Decision and Order," and by adding at the end of the first para-graph after the words "labor organization" : "WE WILL NOT promise employees benefitsin order to induce them to renounce their right to union representation."In the event thatthis Order is enforced by a decree of a United States Court of Appeals, the notice shall beamended by substituting for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " OLD KING COLE, INC.INTERMEDIATE REPORT299STATEMENT OF THE CASEUpon a charge and amended charges filed originally on August 1, 1955, by Inter-national Union, United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, CIO,' hereinafter referred to as the Union, the General Counsel of theNational Labor Relations Board, herein called respectively the General Counsel2and the Board, by the Regional Director for the Eighth Region (Cleveland, Ohio),issued its complaint against Old King Cole, Inc., herein referred to as the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.Copies of the charges and the complaint, together with noticeof hearing, were duly served upon the Respondent and the Union.Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursuant to notice a hearing thereon was held at Canton, Ohio, from April 16 to19, 1956, inclusive, before the duly designated Trial Examiner.All parties appearedat the hearing, were represented by counsel or by representatives, and were affordedfull opportunity to be heard, to produce, examine and cross-examine witnesses, tointroduce evidence material and pertinent to the issues, to argue orally upon therecord, and to file briefs and proposed findings and conclusions.At the conclusion ofthe evidence the parties argued orally and on May 25, 1956, a brief was receivedfrom the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaintalleges,the Respondent admitted, and the Trial Examiner findsthat Old King Cole, Inc., is and has been at all times material herein, a corporationduly organized under and existing by virtue of the laws of the State of Ohio.At alltimes material herein, the Respondent has maintained its principal office and place ofbusiness in Louisvile, Ohio, where it is now and has been continuously engaged inthe design, manufacture, and sale of displays and fuel cell mandrels. In the courseand conduct of itsbusinessoperations, the Respondent annually causes and hascontinuously caused its products, said products having a total value in excess of$100,000, to be sold, transported, and delivered in interstate commerce to and throughStates of the United States other than the State of Ohio, from its Louisville, Ohio,plant.Respondentis,and was at all times material herein,engaged incommerce withinthe meaningof the Act.II.THELABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aircraft& AgriculturalImplementWorkers of America, AFL-CIO,isa labor organization admittingtomembershipemployeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA. The factsIn November 1954, the Respondent opened a new plant known as Plant 3 inLouisville, Ohio, located about 11/2 blocks from its Plant 1 where the Respondentmanufactured displays and its main office is located.During the period in questionhere about 70 employees were employed manufacturing fuel cell mandrels for air-planes in Plant 3 under Paul Streby as plant superintendent, Herman Valentine asforeman of the tank building and shipping departments, and Clayton Gregory asforeman of the finishing department.Neither plant was organized by any union.For reasons only hinted at in this record, the employees of Plant 3 began thinkingabout joining a labor organization sometime in early June 1955.3At the request of1Now the AFT-CIO due to the recent amalgamation.9This term specifically Includes the attorney representing the General Counsel at thehearing'.All dates herein are in the year 1955 unless otherwise specified. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDsome of the employees, employee Julia Capaldi through her husband,a union mem-ber employed at the Canton Ford Plant, got in touch with David Sherwood, UAWrepresentative, who called on her at her home and explainedunion organization toher about June 8, 1955.Unionorganizationhad begun.On June 16, employees Capaldi, Nettie Heddleson, and Angeline Borger signedunionapplication and authorization cards and 4 days thereafter Jack Griffiths andhismother, Beatrice, did likewise.During the period involved here approximatelysix unionmeetingswere held at employee Ada Manse's house or at Eagle's Hallin Louisville which were attended by as many as 25 or 30 employees from the plant,including those mentioned above, at which time more union cards were signed.Atone of these union meetings Sherwood told the employees that they should wearunion buttons at the plant openly as a protection against being discharged.Anumber of the employees including all those aforementioned began to wear UAWand CIO buttons in the plant during working hours.These same employees andothers began soliciting the other employees to attend union meetings and to jointhe Union.This solicitation was carried on both during working hoursas well asduring the rest periods and off hours.Certain of the other employees beganreporting to their foremen and other supervisors about these solicitations so thatthe Respondent was soon aware of theunionactivity and convinced that some 9employees, including Capaldi, Heddleson, and the 2 Griffiths, were responsiblefor it.Although Herman Valentine spent allhis time amongthe employees of hisdepartment and Streby testified that he spent atleast7 of the 8 hours of his dayamongthe employees of Plant 3, the testimony of these 2 witnesses for theRespondent indicated that during this whole period until August 8, they personallyheard employees talking about the Union during working hours on only 1 or 2occasions.Nor did either of them notice any undue amount of visiting and talkingamong the employees during working hours until they began to receive reportsfrom employees that they had been solicited 'to join the Union. Indeed afterreceiving such reports, neither personally noted any unusual changes in the workhabits of the employees of the plant.4Perhaps this is not to be wondered at for the testimony of the Respondent'switnesses fully confirmed the evidence given by the General Counsel'switnessesthat there were no plant rules against talking, chatting, or visiting during workinghours and that "everybody" indulged in these pastimes at will. In fact one of theRespondent's witnesses, Angeline Borger, who was prone to almost unlimited exag-geration, testified that "everybody, mostly all of the employees" took as long as"45-minute rest periods." In addition various and sundry employees, including thewife of Foreman Valentine, solicited the plant employees to purchase practicallyany type of merchandise one can imagine in the plant during working hours.Thelistof goods for sale in the plant by employees included plastics, work pants,clothes, shoes, cosmetics, shawls, household goods, linens, salt and pepper shakers,and chances on punchboards.Vice-PresidentMike Valentine and his brotherForeman Herman Valentine sold chances for a couple of Catholic funds and athleticevents in the plant. In addition there were biweekly check pools held in the4 Streby testified on direct examination that the only employee he ever spoke to aboutbeing away from his work was Jack Griffiths on 1 occasion 3 or 4 weeks before his discharge.Later, however, when asked the same question by the Trial Examiner, Streby suddenlyrecalled that he had warned Griffiths no less than four times about wandering around theplant too much, the last time being on the Monday before the Thursday of Griffiths' dis-chargeHerman Valentine, on the other hand, after testifying that he had warned Griffithsin all 7 or'8 times about being away from his work, suddenly testified that, as Jack Griffithswas away from his work every 5 or 10 minutes duiing the last 2 weeks of his employment,he had had to warn Griffiths about twice it dayHowever, Valentine testified further thatGriffitlis had not become "radical" about leaving his work until these last 2 weeks of em-ployment. In his testimony Valentine attempted to give the impression that Jack Griffithshad no business in the shipping department or elsewhere in the plant but the facts showedthat it was Griffiths' duty to pick up carts from the shipping department and materialsfrom other parts of the plantIn other regards also the testimony of both Streby andValentine was at least equally self-contradictory, exaggerated, and unreliableCapaldi,Heddleson, and the two Griffiths all denied that either Stieby or Valentine had ever warnedthem about spending too much time from their work or about talking about the Union oncompany timeIn view of the unsatisfactory nature of the testimony of both Streby andValentine, as well as the straightforward nature of the testimony of the four above-men-tioned employees, the Trial Examiner credits their denials of having received any suchwarnings. OLD KING COLE, INC.301plant where the money was collected and distributed during working hours to thelucky holder of the paycheck containing the best poker hand among the numbersprinted on the check.Foreman Herman Valentine also participated in these .5Obviously the Respondent's plant was operated in a very friendly, social atmospherewithout the strict adherence to rules of behavior so common in larger plants. Infact there were no posted or published rules of any kind in the plant until August1, 1955.As noted the Respondent was cognizant of union organizational efforts soonafter its commencement.The Respondent announced and put into effect as of July 5 a new, and presumablyhigher, scale of wages.On July 5 6 President Jackson had the employees of Plant 3 assembled about 15minutes before the lunch-hour break.After all the employees had assembled, thestart of the meetings being held up for a period because some of the employees wereslow arriving, Jackson made the following prepared statement:Old King Cole has always felt that what was best for all employees was bestfor Old King Cole.Up to the present time it has never been necessary forOld King Cole employees to deal withmanagementthrough a third party inan effort to make the employees wants known.However, if the majority of theemployees now feel that a third party is necessary to represent them, thenOld King Cole management is willing and ready to work with the third partyof the employees choice.There are several things you should know and understand before you decide.1.Once you decide to have a third party represent you, you cannot changeyour mind if you don't like it.Once you're in, you're in.2.Once you have a third party representing you, the third party and onlythe third party discusses and settles all questions regarding employment.3.Wages, Old King Cole has all ways felt that we would have the best andhappiest employees by paying the 'highest possible wages.This we have donein the past and will continue to do in the future.4.Seniority at the present time, seniority is based on length of service tothe company.Iwould like to meet with a smaller representative group to discuss further,any complaints you may have.Please select such a group and I will meet withthem onWednesday, July 6th.In order that I may know the opinion of the majority of you, would youadvise your foreman of how you feel, so that he may report to me.Apparently while waiting for the fewstragglingemployees to arrive, Jackson toldthose present that he had heard something which made him "very unhappy," i. e., thatthe employees were trying to organize a union, that he did not beheve that theemployees needed a third party to negotiate for them, but, if they thought they did,he knew a man in Akron who could get them a union .7Later that same day Jackson repeated this speech almost identically to the em-ployees of Plant 1 except that he changed the last paragraph to read:5Herman Valentine admitted participating in these check pools only once and would onlysay that his wife and his own selling activities among the employees were limited to "ourown time " Theie is credible evidence to the contrary.Due to the admitted participationof both Mike Valentine, Herman Valentine and his wife in these activities in the plant andon company time, the Tiial Examiner was not favorably rinpiessed by the Respondent'sexpressed "surprise" at learning at the hearing of these things "for the first time" being"carried on behind management's back" in the plantNor AN as the Trial Examiner impressedby the Respondent's claim that these activities were iestucted to a period from November1954 to February 1955, for the uncontradicted evidence shows that the practice was con-tinuing as late as Christmastime 19556Althdugli President Jackson, Vice-President Worthington, Streby, and Foreman Valen-tine all testified that they believed this speech was made on June 20 or June 30 instead ofJuly 5 as the witnesses for the General Counsel had testified, it was clearly establishedthat the speech was made in tact on July 5 when Respondent's witness Menendez testifiedthat he had gone on his vacation on July 4, had not heard the speech but had heard aboutit upon his return to the plant on July 11However, the actual date of the speech is rela-tively unimportant' Jackson denied having made the above-found statements "in his speech" as (lid other ofRespondent's officials and employees.With one exception lie did not deny having made_such statements while awaiting the arrival of the last employees 302DECISIONSOF NATIONALLABOR RELATIONS BOARDIn order that I may know the opinions of the majority, would you pleasetake a slip of paper and mark it yes if in favor of a third party and no if notin favor.Also later that day Foreman Valentine with paper and pencil took a poll of eachemployee in Plant 3 requiring a "yes or no" answer as to whether the individualwanted a union.Of the four employees involved here, all answered the question"yes" except Jack Griffiths who informed Valentine that after Jackson's speech he didnot know how he stood on the question.When employee Mary Santee refused tovote, Valentine left but returned later to tell her that Jackson wanted the departmentto elect two women and a man tothe committee which was to find out what it wasthat the employees wanted and meet with him later.That same evening just before quitting time the employees of Plant 3 gatheredat the clock preparatory to punching out and elected two women and a man to thecommittee.Mary Santee, Nan Kessler, and Howard Adams who were elected tothis committee were all wearing union buttons.Valentine was sitting at his desk 50feet away during this so-called-election.Pursuant to instructions these three committee members conferred with theirfellow employees during the lunch hour on July 6 and learned what grievances andwhat demands the employees had in preparation for the scheduled meeting with Jack-son that day.About 2:30 that afternoon Foreman Valentine informed Mary Santee that it wastime for her to go in with the committee to see Jackson in his office. Jackson whowas accompanied by Streby and Clayton at the meeting, told the committees fromPlants I and 3 that he wanted to know what the employees wanted.He then wentaround the rooms ,'from one committeeman to the next, having each explain whatgrievances or requests their fellow employees had made.After the members of thecommittee had each explained what their constituents wanted, Santee asked Jacksonto announce which requests Respondent would grant as the employees wanted to knowthe results but Jackson announced that he was going on a vacation for 2 weeks butwould announce his decision upon the 7 requested items upon his return.Duringthe meeting Santee stated that the' employees were not satisfied with the nonsecretpoll Valentine had taken and would like to vote again at a secret election. Jacksonsaid that the employees could have a secret vote if they wanted but "I have got the voteright here and I am satisfied."As he concluded the meeting Jackson stated: "If youwent on with this union, . . . you won't meet with me again." 8In a speech given to the assembled employees and confirmed in an almost identicalletter dated July 25 and sent to each employee, Jackson answered the requests madeby the committee as follows on July 20:On Wednesday, July 6, Mr. Streby, Mr. Gregory and myself met with a groupof employees to discuss various conditions of employment which haveled to somedissatisfaction in the past.These conditions as related to us by the group wereas follows:1.A dust condition in the grinding room of the finishing department.2.Pay for 6 holidays.3.Maintenance man for fuel cell plant.4.A hard and fast seniority rule based on date of original employment.5. Insurance.6.Automatic pay increase until top pay is reached.7.One-half day's pay for employees sent home without working at least one-half day.On July 6, we advised the group that we would report back to you in twoweeks giving our answers to each of the above requests.Those answers are as follows:1.Dust conditions:We have ordered additional equipment, the installationand proper usage of which should solve the problem.2.Paid Holidays:We will pay 8 hours for Labor Day, Christmas Day, NewYear's Day, Thanksgiving Day, Decoration Day, and July 4th, provided the em-ployee works the last scheduled 8 hours before the holiday and the first scheduled8 hours after the holiday on his shift.3.Maintenance:We are endeavoring to hire additional maintenance men assoon as we are able to find satisfactory men, we will assign as many as requiredto the fuel cell plant.4. Seniority:We will establish at once a hard and fast seniority list based ondate of original employment.2 The committee never again met with Jackson. OLD KING COLE, INC.3035. Insurance: For a number of months we have been investigating variouskinds and costs of insurance and we will establish an insurance plan for allemployees.6.Pay increases:We will set up a schedule of automatic pay increases untiltop pay is reached.7.We will pay one-half day's pay to employeessent homewithout working atleast one-half day.Those are the things the group asked for, we haveagreed withoutquestion tocomply with all of your requests, and in addition, we are setting up for thebenefit of all employees a profit sharing plan, the nature of which is still in theplanning stage.We have been considering this for some timeand Idon't knowyet just how it is going to work. I don't know any of the financial details, ex-cept this, it will be based on the profits of Old King Cole, Inc., and those figureswill be taken from the financial statements which we are required by law tomake each year to the Department of Internal Revenue, and which areauditedby Certified Public Accountants.That is a goodquestion which I can answer in this way, we have been in business for overnineyears and have provided continuous steady employment during that time.From time to time we have posted various plant rules on the bulletin boardsand we have followed those rules without any contract.From time to timewe have agreed to give wage increases and vacation benefits, all of these thingshave been done without a contract. Incidentally, wages have almost doubled inthe lastnineyears.By the same token we will, just as soon as possible write upa detailed statement of the things which we have agreed to do in this letter andthat statement will be posted on all the bulletin boards. It will be a matter ofcompany policy and it will be followed in all respects. I should point out toyou, however, that after the profit sharing is worked out it must be approvedby the Department of Internal Revenue before it can go into effect.We willattempt to obtain that approval as quickly as possible after the plan is workedout.Promptly after this speech had been given employee Angeline Borger removed theunion button which she had been wearing because, as she put it, she "agreed" witheverything Jackson offered.As she removed her button, Beatrice Griffiths told hernot to be "a fool" and do just what Jackson wanted but to keep on wearing herunion button as protection against being discharged.Borger reported this episode to Foreman Valentine on company time along withthe fact that she claimed that Beatrice Griffiths had threatened "to beat hell out ofher" if she did not wear her button and that Griffiths had threatened "bloodshed" ifthe Union did not succeed in the plant.Herman Valentine was so impressed withthe report that he instructed Borger: "Well, just pass it off and go back to yourwork." 9Borger also reported to the Respondent that Griffiths had threatened thatshe, Borger, could no longer ride in their car pool if she did not wear her unionbutton.The fact is that Borger continued in the Griffiths' car pool until the Grif-fiths were discharged despite the fact that there is no showing that she ever againwore her union button after Jackson's speech of July 20.10Also after Jackson's July 20 speech shipping clerk Menendez testified that he re-ported during working hours in turn to Foreman Valentine, Plant SuperintendentStreby and later to President Jackson that Jack Griffiths had again solicited employ-ees Haidet, Seaman, and himself in the restroom to join the Union and that, after thethree shipping department employees had affirmed the fact that they were not in-terested in the Union as they considered Jackson's offer a very fair one, Griffiths hadstated: "The hell with Mr. Jackson," that he was going to do what the Union said,NAccording to Herman Valentine's testimony. he immediately went to Griffiths and"warned" her that theie should be no "bloodshed" but Griffiths denied to him ever havingmade the remarks reported, even as she did on the witness standThe Trial Examinermust credit the denialThis is the only evidence of any warning being given to any em-ployee allegedly having made a threat to be found in this report.w As a witness Borger indicated an almost pathological determination to mouth all sortsof accusations against the dischargees in broad generalizations.She brooked no inter-ference from the rules of evidence, the Trial Examiner, counsel, or indeed, spectators in thecourtroom In carrying out her determination.She displayed an equal determination inrefusing all efforts to make her become specific as to statements, times, persons, and places.Her bland generalizations and obvious exaggerations were not conducive to belief In thehonesty and sincerity of her testimony. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they were going to get a union in the plant or else somebody was going to get"punched in the nose."At the hearing Menendez testified that he reported this restroom incident toValentine and Streby the day it occurred and to Jackson "a few days" later.OnJuly 28, however, both Menendez and employee Haidet gave signed statements toRespondent's labor relations consultant Rector in which both gave the date of theincident as July 27.Mdnehdez was incorrect one time or the other.Furthermore the written statement of July 28 related exclusively to Griffiths'having "solicited"Menendez and one or two other employees three times in themonth of July during working hours either to join the Union or to attend unionmeetings.While the statement refers to the restroom incident as being "an argu-ment about us joining the union," the statement makes no reference at all to"punching noses," "bloodshed" or "beating Menendez up" such as came out in theoral testimony of Menendez and Jackson as well as other supervisors. If Menendez'oral testimony is correct, this is a strange omission to have been made by Respondent'slabor consultant who was preparing the statements for the express purpose ofjustifying a discharge.Especially is this so as the statement which refers to onlythree instances of solicitation between July 6 and July 27 contains such sentencesas: "He hascontinuously pressuredme, Richard Haidet and Kenneth Seaman tojoin the union during working hours" and "he hascontinuously botheredme at mywork by arguing and coercing me in this manner" [emphasis added] so that it isclear that the writer of the statement was not given to understatement.On the standMenendez testified that Jack Griffith's had approached him about the Union in all"three or four times, possibly five."However, Menendez explained that he "wasgetting tired of [Griffiths'] getting around trying to coax me into joining the Unionwhen I wasn't interested" and that he reiterated the same restroom incident toPresident Jackson because he [Menendez] "thought [Jackson] was the man who runthe company. I thought I should tell him so if Mr Streby did not do something aboutit,maybe Mr. Jackson would."About July 26, after receiving reports that the two Griffiths, Capaldi, andHeddleson were continuing their activities on behalf of the Union on companytime, Jackson in consultation with Streby decided to discharge all four of theaforementioned employees.On July 28, Jackson called in his labor relations expert, Harvey B. Rector ofAkron, told him of the reported incidents and that he, Jackson, thought "we shoulddischarge the people because there was nothing we could do to change their mindsand to get them back to work" and asked Rector for his advice on the situation.Rector's advice "was that we should get these people who had made complaintstome to put them in writing, which we did."Upon receipt of this advice Jacksonhad 5 employees, including Menendez, report to his office on July 28 where Rectorspent the rest of the day taking statements from them regarding any union activitiesengaged in by the 4 in question here including both that engaged in on workingtime and on the employees' own time.The employee who gave Rector the longeststatement was shipping clerk Menendez whose statement accused Griffiths of "con-tinuously pressuring" the three shipping department employees to join the Unionand "continuously bothering me at my work, by arguing and coercing me in thismanner." iiAt the end of the working day of July 28, Foreman Valentine sent Jack Griffithsto Streby's office where Streby told Griffiths that he was discharging Griffiths andhanded him his paychecks and a dismissal slip stating the cause of discharge as:"Union activities on company time."When Streby could only tell Griffiths thathe was being discharged for "union activities," Griffiths asked if he could go seeJackson.12"It must also be noted here that, while Menendez testified that Griffiths threatened topunch somebody iu the nose and while Jackson testified that he checked alleged threatsby the Griffiths to "beat up" Menendez and found them to be correct from Menendez, thestatement of Menendez taken by Rector on July 28 contained not one single word aboutany threats.Nor does this statement contain one single fact which would justify the useof the Ovoid "coerce" despite Menendez' oral testimony to the contraryIfMenendez' oraltestimony was correct. it is paid to believe that a labor ielations expert preparing a state-ment to justify the discharge of an employee would delibeiately oniit such facts1' Streby's account of this meeting differs in that, according to Stieby, after having beentold that lie was discharged for union activities on company time, Griffiths stated that he"knew the rat that had turned him in," "a big, one-eyed Spaniard" and that "he'd get him "The denialby Griffiths of this testimony is credited for reasons appearing throughout thisreport. OLD KING COLE, INC.305Following his discharge Griffiths and his car pool, including Angeline Borger, didin fact go over to Plant 1 where, on his way to Jackson's office, Griffiths met upwithMenendez with the result that a fight between them.ensued in the course ofwhich Menendez was hit by Griffiths'fist in the nose and eye drawing blood andGriffiths received a bump on the head.When they were separated,Griffiths con-tinued on to Jackson'soffice where Jackson refused to speak with him and orderedhim out of the plant."Griffiths and his car pool then repaired to the police station where Griffiths startedto file a charge of assault against Menendez but was advised against it by the police-man on the desk on the ground that he would have little chance of winning ifMenendez had been cut and bled.Griffiths left the station without filing the charge.At the end of work on July 29, Foreman Valentine called Julia Capaldi to hisofficewhere he handed her a discharge notice stating the reason for the dischargeto be: "Union activities on company time."Capaldi inquired if he had proofwhich Valentine said he had.As Capaldi stated that Valentine would have to proveit,Streby walked into the room and Capaldi asked if she was being discharged onaccount of her work, to which Streby answered:"No, your work is okay." 14Although, according to the testimony of the Respondent,ithad been determinedto discharge all four individuals here involved on or about July 26, Jackson explainedthat the discharge of Capaldi was postponed a day because he did not have "satis-factory proof of her activities"until July 29.The "proof"which Jackson securedthe ifollowing day was a statement from one Mary Masterana,who did not appear asa witness at the hearing,to the effect that on July 6,Capadi came to her place ofwork, handed her an application card and asked her to join the Union duringworking hours.15On August 8, Streby handed Beatrice Griffiths and Nettie Heddleson their dis-missal notices giving the usual reason for the discharge:"Union activities on com-pany time."To Heddleson,Streby stated:"I don't like to fire anyone but I onlywork here. . . .Idon't know fwhy Heddleson was being discharged]unless youhave been talking union on company time," that her work had been good but thatshe would "have to let the Company and the Union fight it out." To Griffiths,Streby stated:"I don't like to do this.but I have to..It'smy orders."When Griffiths inquired if she had not been giving a good day's work,Strebyanswered:"It isnt that.That is not why you are being fired.Iwould just as leaveyou work for me as anyone out there." 1617 Jackson testified at the heal ing that he calledMenendezp in on July28 and kepthim there until 3' 40 (10 minutes after quitting time)specificallyso asto keep Menendezfrom harm because lie. Jackson,had heardreports whose accuracyhe hadclucked with Menendez to the effect that Jackand Beatrice Gm if ithshad threatenedto "beat up" MenendezAs previouslynoted none of thesealleged threatsare even men-tionedin the statement taken by Rector fromMenendez dated July28.If Jackson's testi-nionv is true, this seems a stiangeoversightale,coveritwas on July 28, the same day asthe fight,that Menendezwas giving his statement to Rector in Jackson's officeIt, there-fore,seems moie logicalthatMenendezhappenedto be in Jackson'sofficeon the afternoonof July 28 in order to give his statement rather than for the reason advanced by JacksonFuithermoie as Menendez was the shipping elmk stationedin Plant 3 asGriffiths wellknew, it would appear moie logicalthat Griffithswould have looked for him at his placeof workin Plant 3, if lie hid been intactlooking for Menendez.iather than at Plant 1for these is not one iota of testimony that Griffiths had any idea thatMenendezwas not athis i egular place of woikiiValentine's testimonychflersin that he testifiedthat lie told Capaldi thatlie had to lethergo because she was "leaving your job toomuch and you arethrowingthe burden onyour partner"whereuponCapaldi swore athim sayingthat sheoughtto slaphis faceOnthe contrary,however,Streby whospent seven-eighths oftheclayamong the employees ofPlant 3 testifiedpositivelythatlie had neverseen Capaldi,BeatriceGriffiths, ofHeddlesonever leavetheirwork to goto another employee's mold during working houisIt is thusa bitdifficult to acceptValentine's testimony overthatof Streby-especially as it is un-denied that Stiebytold Capaldi in Valentine's presencethat herwork had been"okay."Furthermore, confidencein the reliabilityofHermanValentinewas notenhanced by histestimony of havingieceved iepoits on the unionactivitiesof the dischaigees here fromone PearlTreadway who, bystipulation,was piovednot even to have been employed duringthe period in question.L,This same incident is mentioned in one of the other statementsobtainedby the Re-spondent on Jul} 281' Sti ebv (lidnot. 1eny making these statementsIn fact lie corroborated that opinionwhen he testifiedpositivelythat timeonly one of the employees lie ever spoke to about being423784-57-vol 117-21- 306DECISIONS OF NATIONALLABOR RELATIONS BOARDOn August 1 between the 2 sets of discharges the Respondent posted its first andonly set of plant rules which were divided into 3 classifications depending on theseriousness of the offense,(1) "minor,"(2) "major," and(3) "intolerable."Al-though counsel for the Respondent disclaimed the fact that these rules played anypart in the discharges of Beatrice Griffiths or Heddleson,President Jackson statedthat the only rules which either of them could have broken were the following:Major3.Unnecessary conversations away from respective work stations areprohibitive [sic].*******6. Interfering with fellow employees on the premises at any time, such asthreats, intimidation,coercion, etc.Violation of a major rule shall result in a 3-day layoff.Despite the announced penalty, Beatrice Griffiths and Nettie Heddleson weredischarged.Either between the discharges of July 28 and 29 and those of August 8 or afterallfour discharges,Strebymade the following announcement to the assembledemployees of Plant 3:I just called you people together to have a little talk with you. I am not aspeaker so bear with me a little while will you, because what I have to say willnot take long.Management and myself think we have a good group of peopleworking in our plant, and we want to keep all of you working for us. So Iam asking you to stop union activity on company time. If you continue unionactivity on companytimeIwill be forced to discharge you, as you know wehave already discharged someI don't want to do that so please don't forcethe issue.What you do outside of the building is up to you, so let's not haveany more union activity on company time.None of the four discharged emplcyces have been reinstated.B.Conclusions1.Interference,restraint and coercion'In its brief the Respondent argued that it was not guilty of interfering with, re-straining, or coercing its employees in violation of Section 8 (a) (1) of the Actbecause: (1) Jackson's speech of July 5 17 was a noncoercive speech and thus pro-tected under the so-called free speech section of the Act, Section 8 (c); and (2)there was nothing "coercive" about the poll taken for the Respondent by ForemanValentine on July 5 at which the foreman required each of the employees to vote"yes or no" on the question whether he was in favor of union representation or not.As to Jackson's speech of July 5 it may be conceded that the speech was "non-coercive" in the sense that there were no threats of reprisalHowever Section 8 (c)of the Act protects an employer in the expression of his "views, argument, or opinion"etc., regarding unions to his employees only so long as those expressions contain"no threats of reprisal or force or promise of benefits."The last three quoted wordsaway from wok was Jack Griffiths and that he only spoke to .Lack once about 3 or 4 weeksbefore the dischargeHowevei. Streby was highly inconsistent in his testimony.Forinstance,he testified at page 304 of the iecord regarding the women dischargees"Well itis about the same I mean, they were wandering back and foi th from mold to mold andtalking to people" w heieas 4 pages later in the recoid, at page 308. lie testified positivelyby the single word"no" that he had never seen any of the 3 women involved here go overto another employee'smoldIt is difficult to put much,if any, reliance in a witness as,nconsistentas flint.1 Respondent's brief refers only to a single speech which from the deseuption was thatof July 5 as it was m this speech that Jackson offered to deal with "third parties" if theemployees desired and also iequested a smaller representative committee to meetwith hintthe following day, July 6The bi ref makes no mention of Jackson's second speech onJuly 20 when lie announced the granting by the Respondent of all the employees'demandsand, in addition,that the Respondent was instituting a profit-sharing planHe ended thislast speech by stating that these concessions would not be embodied"in a contract" butwould be posted in the plant"as a matter of company policy OLD KING COLE, INC.307are important also.Speaking in the background of the new wage rates which wentinto effect that very' same day, Jackson in effect told the employees that it was notnecessary for them to be represented by a third person and suggested his meetingwith a smaller representative group to discuss their complaints the next afternoon.Jackson admitted that the purpose of his making this speech was to find out whatwas wrong in the plant which created this desire for union representation and whatthe employees wanted from the Respondent.Although not spelled out in the speechplaced in evidence, the committeemen and the employees were informed that it wasthe duty of the committeemen to find out what grievances their constituents hadand what they wanted, a duty performed by their meeting with the employees at noonon July 6.Both the committeemen and the employees recognized the Respondent'simplied promise of benefits to be granted to them through the suggested committee.It is significant that the committee requested an immediate answer from Jackson atthe end of the meeting on the grounds that the employees would want to know theresultsJackson's promise was that implicit in the speech of July 5.Jackson himself recognized the promise of benefit implicit in his July 5 speech byannouncing on July 20 not only the granting of all the demands made on behalf ofthe employees by the committee but also thegrantingof a new profit-sharing planfor the employees which had not even been suggested by the employees.Further-more on July 20 Jackson made thequid pro quofor the benefits he had just an-nounced crystal clear when he stated that these promised benefits would not beembodied in "a contract" but would only be "a matter of company policy" postedon the company bulletin board unilaterally by the Respondent.Hence, in order toobtain these promised benefits, the employees would have to renounce their rightto union representation and their right to have their working conditions embodied inaunion contract.What Jackson was stating in effect was: "These benefits theCompany will unilaterally give you on condition that you employees renounce yourright to union re_resentation and to have your working conditions embodied in aunion contract."Respondent's witness Borger recognized thisquid pro quo bypromptly removing her union button because, as she put it, "I thought everythinghe offered was all right"-and so she removed her union button in recognition ofJackson's condition.However, the two Griffiths, Capaldi, and Heddleson refusedto accept this illegal condition, expressed that refusal by word and deed, all of whichwere duly reported to the Respondent, and were discharged for their pains. It issignificant that the statements taken by Rector refer exclusively to union activitiesoccurring subsequent to the speech of July 5.The speeches of July 5 and July 20 were integral parts of a single act: an offerof economic benefits in return for the renunciation of the right to union representa-tion.As such these speeches do not qualify as an expression of any "views, argu-ment, or opinion" etc.Therefore Section 8 (c) of the Act does not protect theRespondent in this regard either.A verbal act is not protected under Section 8 (c).These promised benefits conditioned as they were upon illegal restrictions on therights of employees guaranteed by the Act amount to interference, restraint, andcoercion upon the employees in violation of Section 8 (a) (1) of the Act. TheTrial Examiner so finds 18Likewise in its brief the Respondent professed to see nothing "coercive" in having itsForeman Valentine require each and every employee in Plant 3 to vote "yes or no"on whether the individual was in favor of union representation, recording that vote(but not the name of the voter, according to the Respondent's evidence) on a padof paper.Respondent appears to lay considerable stress upon the fact that nonames were recorded by Valentine. The employees themselves protested because thepollwas not taken by secret ballot.Even Foreman Valentine testified that therehad been no need for Jackson to tell him why he was ordered not to record namesfor he himself could figure out how such a vote "would be used against a person"if the names were recorded on paper.19 If such a poll could "be used against aperson" when recorded on paper, it could also "be used against a person" whenrecorded in the memory of a supervisorRequiring an employee to disclose to acompany supervisor a desire contrary to that just previously expressed by the em-ployer must necessarily be coercive and an interference with the employee's freedom19The Respondent's July 5 profession of willingness to deal with "third parties" if theemployees so desired, becomes puiepro formalip service to the Act in the light of all thefacts.ID Appaiently the later poll in Plant 1 was taken by recording the names of the emploveesunder headings "Poi" or "Against" which may well account for the fact that Jaek'ontestified that few, if any, of the employees in Plant 1 voted in favor of union repiesentation 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDof choice.If the supervisor conducting the poll can recognize the danger, howmuch more must the employee who is required to cast the ballot.The Respondentappears torely uponBlue Flash Express, Inc.,109 NLRB 591,in making its argument that the taking of the poll on July 5 was not a violation ofSection 8(a) (1) of the Act.But, as the Respondent itself points out in its brief,there was in the instant case "no request by any union for recognition;no representa-tion petition was pending."Thus,the stated justification for taking the poll inBlueFlashisnonexistent here.The poll in the instant matter was a systematic pollof every employee in the plant.Itwas not"an isolated incident"as it was stated tobe inBlue Flash.In fact in the instant case the poll was an integral part, togetherwith Jackson's speeches of July 5 and July 20, of Respondent's offer to confer benefitson the employees in return for their repudiation of union representation.The pur-pose of the poll was the same as the purpose of the benefits conferred,i.e., to securethe renunciation of union representation by the employees.Thus the purpose of thepoll, like the speeches and the benefits conferred, was to interfere with the right ofthe employees to bargain collectively through "representatives of their own choosing"and, thus, is a violation of Section 8 (a) (1) of the Act.The Trial Examiner sofinds.2.The dischargesThe Respondent'sadmission,contained both on the dismissal notices and inStreby's speech, require the conclusion that each of the four dischargees was dis-charged by the Respondent because of its belief that each of them had been engagingin "union activities," a cause for discharge prohibited by Section 8 (a) (3) of theAct.TheRadio Officers'case 20makes it clear that discharges for such a causenecessarily"discourages"membership in a labor organization and violates Section8 (a) (3) of the Act. But here, due to the dismissal notices and Streby's speech,Respondent's intention to discourage union activities was made patent to all employees.As noted, the dismissal notices state the cause of discharge in each case to be "unionactivities on company time."At the opening of the hearing Respondent maintainedonly that the stress should be laid on the phrase "on company time."During oralargument Respondent changed its position when it argued:Now actually the union activity was more or less incidental.The importantthing was that the employees were engaging in something which interfered withproduction and that was the reason they were discharged.This change of position hardly jibes with Streby's speech-nor with the admittedpurpose behind Jackson's two speeches which was to find out what grievances theemployees had and what they wanted without even so much as mentioning anyalleged decline in production in the plant. Jackson recognized that "all was not right"in the plant and that there were existing grievances at the time he made his firstspeech.Itwas the union organizational drive which bothered Jackson-not thealleged decline in production which had not bothered him while it continued fromlateApril throughMay nor until it became clear that the employees wereorganizing.While it is quite true that an employer has a perfect right to establish reasonablerules regarding union activity on company time and property so long as such rulesare not in themselves discriminatory against such activity, the Respondent's changein emphasis at the end of the hearing was necessitated by the fact, well establishedin the evidence, that any rule which this Respondent attempted to enforce againstthese four employees for engaging in "union activities on company time" must ofnecessityhave been discriminatory in fact because the Respondent not onlycountenanced, but engaged in through its own official family, solicitations oncompany time and property for practically any other cause one can conceive-charities,personalmerchandizing, gambling, and even idle social conversation,athletics, and personal pleasure.In fact the Respondent itself did not hesitate touse company time and property for antiunion solicitation. In order not to havecreated a discriminatory no-union-solicitation rule, the Respondent would have hadto change its whole lax and friendly policy of operation in the plant.This theRespondent failed to do, except insofar as union solicitation by these four employeeswas concernedNone of the other activities being carried on on company timeand property were stopped.2120 347 U S 1721Foreman Valentine testified that lie stopped such other activities if and when lie sawthemHowever the evidence 12 undemed that such activities continued, despite Valentine'stestimony, at least until Cliiistnias 1955. OLD KING COLE, INC.309As, therefore, the Respondent's making a vile against union solicitation oncompany time without also including in that rule all the other solicitations whichwere also occurring on company time and property would necessarily have beendiscriminatory and illegal, Respondent's position by force of those circumstanceschanged to the contention put forth in oral argument that the union activities oncompany time "interfered with production."However, Jackson, as a witness,testified that for some undisclosed reason these other activities occurring on com-pany time and property somehow did not interfere with production. Jackson wasunable to explain this phenomenonBut be that as it may, in order to prove that this union solicitation interfered withthe production of Plant 3, the Respondent produced a graph of what it called thedaily ",production efficiency" of Plant 3.Jackson arrived at these daily "productionefficiency" figures by dividing the "market value" of the fuel cells produced at theplant during the day by the direct labor payroll of the plant for that same day.Jackson acknowledged the crudeness of this computation.An economist mightwell object to the very bases thereof.According to Jackson's testimony, his long experience with this method had provedthat if this problem in division resulted in a figure of 227, then production for theplantwas "normal," any higher figure indicated above normal production andanything lower showed below normal production for the plant. Jackson's claim of227 as "normal production" was not substantiated by the chart in evidence which,however, commenced only as of March 1955, when the Respondent started to retainthese figures as permanent records, one result of a Board field examiner's investiga-tion of this case.A comparison of the facts and figures for 2 individual days selected at random,one of very low "production efficiency" and the other of very high "productionefficiency" when some 50-odd tanks were manufactured on the first day and only30-odd on the second day disclosed, the interesting fact that when cells for B-42aircraftwere being manufactured, "production efficiency" tended always to behigher than on those days when no B-42 mandrels were being manufactured.Thus it became apparent that "plant production efficiency" depended greatly onwhat orders were being filled for apparently B-42 tanks were high in "marketvalue."One need not be a trained economist to perceive other fallacies and short-comings in this admittedly crude yardstick on which Jackson relied in his operationof Plant 3.However, this graph with all its obvious shortcomings would still give some indi-cation of the production of the plant.But the graph in evidence, even if taken atfull face value, fails to prove the Respondent's contention.This graph showed "production efficiency" of Plant 3 to be:(1)April 28-June 28 (with 2 single days excepted) : below normal.(2) June 28-July 15: approximately normal, a few days above and a few daysbelow.(3) July 15-August 2: steadily above normal efficiency.(4)August 3-August 20: steadily below normal.(5)August 21-January 19, 1956: relatively normal, both above and below.(6) January 20, 1956, and thereafter: steadily above normal.According to the Respondent's testimony, about the last of June upon his return fromhis vacation, Jackson, noting the decline in production efficiency which began latein April, called in Streby and Foreman Valentine and requested them to find out thecause of this so-called decline.After checking the usual causes of such a thing, i. e.,bad materials, absenteeism, etc., neither Streby nor Valentine was able to locate acause for the phenomenon.Thereafter, according to this same testimony, Strebyand Valentine began receiving reports from employees of being solicited to jointhe Union on company time and property.22Therefore, according to the Respond-ent's argument, there being no other discernible cause, the decline must have been,and was, therefore, caused by this union activity.Or, as stated in the Respondent'sbrief, "the best answer to this is that something was interfering with productionefficiency and there is not even a hint of any other source of interference [other thanthe union solicitations reported].2322 It appears strange that these two supervisor s were personally unable to discern suchactivities although purportedly looking for the cause of the production efficiency declineuntil after these reports were received if there had been any substantial amount of suchsolicitation.27Although the Respondent professed to know of "no other cause" for this decline inproduction efficiency, the record here indicated an almost innumerable number of otherpossible causes (1) Jackson knew of the existence of a number of unresolved grievances 310DECISIONSOF NATIONALLABOR RELATIONS BOARDThe trouble with this argument, of course, is that the slump in production beganon April 28 but union solicitation did not commence until after June '8Chronologyalone proves that the slump was not caused by union solicitations.Respondent'sattorney candidly admitted at oral argument: "Now no one can say what caused it[the fall in production efficiency] in early May."Counsel is only partially correct forJackson knew that the employees were dissatisfied with their existing working con-ditions but did nothing about it until he announced the new wage rates to be effectiveas of July 5.The responsibility for this dissatisfaction rests upon Respondent.Despite Respondent's admission that no one could say what caused the Aprilslump,it then went on to argue:-But we do know that the production efficiency started going down in May.There could have been a dip for a while which wouldn't have been of any greatconsequence, but that didn't come back up. It stayed in the red.And therewas absolutely no explanation of it unless it was this[union solicitation oncompany tune].In addition to the speculative quality of this argument, it is also subject to twofallacies: (1) the unknown causes of the original slump still remained unresolvedso that the union solicitation which began on June 8 could have been only anotherpossible cause for the continuation of the decline; and-much more important-(2)on June 28 Respondent's graph shows that production efficiency in Plant 3 becameand remained normal or above until August 2.Thus for a solid month prior tothe discharges of Jack Griffiths and Capaldi allegedly for interfering with productionby their union activities production was in fact normal or above for the first timesinceApril 28, a period of 2 months.Obviously, therefore, the union activities en-gaged in were not interfering with production.The graph proves that Streby wascorrect in telling the dischargees here that they were not being discharged becauseof their work.Accordingly the Trial Examiner must find that the union activitiesengaged in by the four involved here did not interfere with the production efficiencyof Plant 3 and also that Respondent did not discharge them, or any of them, onaccount of any such alleged interference.Furthermore Respondent's graph rather conclusively establishes the fact that Re-spondent's witnesses patently exaggerated the extent and the effect of the unionactivities of the dichargees.It is to be recalled that Foreman Valentine testifiedvividly to the effect that, during his last 2 weeks of employment, Jack Griffithsbecame "radical," left his work every "5 or 10 minutes," could not be found "halfthe time" and had to be "warned" once or twice a day or more.Yet the graphproves that during this same 2-week period described by Valentine as Griffiths'"radical" period, production efficiency at Plant 3 was steadily above normal andclimbing higher.Ironically enough July 28, the day of Jack Griffiths' discharge,proved to be the day of highest production efficiency with one exception until January1956.In view of the reliance placed on the graph of Jackson in running his plant,the Trial Examiner must accept the evidence of the graph over the oral testimonyof Valentine and others.Respondent's brief charged:It is clear from the evidence that a slowdown was deliberately instigated whichapparently was part of a deliberate plan to force the Respondent to dischargethese persons.Neither Jack Griffiths nor his mother deny Mrs. Deorkis' testi-mony that Jack "told his mother he had a notion to kick her ass" for doingcertain work.It is true that neither Griffiths denied that the remark was made.But the brieffailed to point out that in his testimony Valentine also objected to the fact that theemployees were leaving their work half finished at the end of the day which wasexactly what Griffiths was objecting to.The charge made in the brief is actuallyin the plant and, indeed, had announced a pay increase effective as of July 5; (2) on July 6,Jackson discovered at least seven other instances of unsatisfactory working conditionsexistent in the plant , (3) according to Foreman Valentine, the plant was never busy duringthe first hour of the clay , (4) according to the Respondent's witness, Angeline Borger,"everybody" was given to taking "45-minute rest periods" , (5) according to the testimonyof other of the Respondent's witnesses, "all the employees" stood around their machinesengaged in idle chatting; (6) the evidence disclosed unmistakably, albeit supposedly to theRespondent's "surprise," the existence of a number of individual enterprises being carriedon during working hours having nothing to do with the Respondent's work, (7) supervisorsand others were even engaging in athletic practice on company time OLD KING COLE, INC.311based upon the testimony of Respondent's witness, AngelineBorger,whose credi-bilityhas been commented upon unfavorably heretofore,and among whose gen-eralizationswas to be found the testimony that "we" often said to let those who werenot wearing union buttons do the work-but, upon being pressed, Borger couldrecallonly one instanceof having heard any such remark made by anyone. Strangelyenough at the time of this supposed remark Borger was working with others wearingthe union button like herself.The old phrase "there is no partisan like a reformedzealot" aptly characterizesBorger.On the testimony presented here, the TrialExaminer could make no finding that the "slow down was deliberate" or that therewas a slow down.The Respondent argued further:As a result,warnings were givento 9 or 10 employees in the latter part ofJune.The warnings had their effect and production efficiency improved inJuly.Most of the employees warned heeded the warning.However, the 4persons ultimately to be discharged . . . did not heed the warnings. In fact,some of them went so far as to threaten, intimidate and coerce other employees;threats of bloodshed were made.That these were not idle threats is evidencedby the fact that Dave Menendez was attacked by 1 of the dischargees, JackGriffiths.Like the attempt to blame the fall in production efficiency on union activities, theevidence produced does not justify a finding that warnings were given to any of theemployees. Six of the 9 employees to whom warnings were supposedlygiventestifiedand denied having received any suchwarnings.Admittedly Jackson issued nowarnings.Streby only claimed to have issued one warning to one employee, JackGriffiths, on one occasion 3 or 4 weeks before Griffiths' discharge on his directexamination.Streby later changed this testimony to such an extent that he endedby having warned Griffiths four times in a month's period, the last time being theMonday prior to his discharge on Thursday. Streby's sudden, unexplained changein testimony hardly enhances his credibility.During his testimony Valentine's warn-ings toJack Griffiths increased from 7 to 8 times over the period to once or twice aday during Jack Griffiths' so-called "radical period" which coincided exactly with thefirst sustained above-normal production efficiency period Plant 3 had experiencedsince lateApril.Respondent'sgrapheffectively contradicts Valentine's obviouslyextravagant testimony.Accordingly, Trial Examiner must credit the denials thatany warnings were issued.This finding is buttressed by the fact that neither Jackson, Streby nor Valentineever issueda warningbased upon the alleged threats "to beat up," "to hit in thenose," or of "bloodshed" which the Respondent supposedly received. If such threatswere in fact made, as claimed by the Respondent, it is inconceivable that Respondentwould fail to protect its employees from violence by warning the person responsiblefor the threat.As previously noted, Menendez was called to Jackson's office on July28 to give a statement against Jack Griffiths and not to protect him from JackGriffiths.The Respondentwas notexcited about activities "on companytime"for all theabove-noted extracurricular activities in the plant on company time continued un-abated with the supervisors even practicing for the company horseshoe team duringworking hours.The social chatting at work continued.The merchandising con-tinued.The check pools continued.But the evidence clearly demonstrates that Jackson was worried about thethreatened advent of a "third party" as exemplified by his speech of July 5.Admit-tedly he wanted to find out what grievances his employees had and what theywanted and thus forestall organization of the plant by granting benefits whichcould be posted in the plant "as ,a matter of company policy" but not embodied in"a [union] contract."The benefits granted on July 20, as recognized by AngelineBorger in 'removing her union button, were conditioned upon the renunciation ofrepresentation by a labor organization by the employees.Hence the benefits weregranted in return for the employees' abandoning representation by a unionorganization.But through reports received from employees Menendez, Isue, and Borger, Jacksondiscovered that even after his speech of July 20, Jack Griffiths had said "to hellwith Jackson's offer," he wascontinuinghis efforts for union organization; thatBeatrice Griffiths had told Borger not to be a fool and take off her union buttonfor that was just what Jackson wanted; and that both Capaldi and Heddleson hadcontinued theirefforts toorganize the Union after July 6.Thus it became clearto Jackson that his promised benefits had not succeededin causingthese four em- 312DECISIONSOF NATIONALLABOR RELATIONS BOARDployees to renounce their efforts to obtain union representation.Hence even thoughRespondent's production efficiency was either normal or above for the first timein months and even though Streby found no fault with the work of any of the 4,Jackson chose to discharge these 4 employees for continuing their activities onbehalf of the Union despite the benefits he had granted them conditioned upon theabandonment of such efforts. Streby's speech confirms this finding.Accordingly, the Trial Examiner is convinced and, therefore, finds that the Re-spondent discriminatorily discharged Jack Griffiths on July 28, Julia Capaldi onJuly 29, and Beatrice Griffiths and Nettie Heddleson on August 8, because of theiractivities on behalf of the Union and in order to discourage membership therein inviolation of Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I,I, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices itwill be recommended that it cease and desist therefrom and that it take certain af-firmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of lack Griffiths, Julia Capaldi, Beatrice Griffiths, and NettieHeddleson by discharging them, the Trial Examiner will recommend that the Re-spondent offer to each of them immediate and full reinstatement to his former, orsubstantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make each whole for any loss of pay he may have suffered by reason ofsaid discrimination by payment to each of them of a sum of money equal to that whichhe would have earned as wages from the date of the discrimination against him to thedate of the offer of reinstatement less his net earnings during such period, in accord-ance with the formula set forth in FW. Woolworth Company,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed by theRespondent in the instant case are such as to indicate an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the interde-pendent guarantees of Section 7 ,of the Act, thereby minimizing industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of the Act, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers of America, AFL-CIO, is a labor organization within the meaning of Section2 (5) of the Act.2.By discharging Jack Griffiths on July 28, 1955, Julia Capaldi on July 29, 1955,and Beatrice Griffiths and Nettie Heddleson on August 8, 1955, thus discriminatingin regard to their hire and tenure of employment and thereby discouraging member-ship in International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, AFL-CIO, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By offering promises of benefits to employees to induce them to renounce theirright to union representation and by polling their employees as to their unionaffiliations and sympathies; and by interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from ,publication.] BORDOPRODUCTS COMPANY313APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that-WE WILL NOT poll or interrogate our employees concerning their union af-filiations, sympathies, or activities in regard to International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposes of collectivebargaining or othei mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such acts may be affected by an agreementrequiring membership in a labor organizationas a conditionof employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Jack Griffiths, Julia Capaldi, Beatrice Griffiths, and NettieHeddleson immediate and full reinstatement to 'his or her former or substantiallyequivalent position,without prejudice to his seniority or other rights andprivileges, and will make each of them whole for any loss of pay he may havesuffered as a result of the discrimination against himWE WILL NOT discourage membership in International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, AFL-CIO, orany other labor organization, by discriminating in any manner against ouremployees in regard to their hire or tenure of employment or any term orcondition of their employment.WE WILL NOT discriminate in regard to the hire or tenure of employment or anyterm or condition of employment, because of membership in, or activities onbehalf of, any such labor organization.All our employees are free to become or remain members of the InternationalUnion, United Automobile, Aircraft & Agricultural Implement Workers of America,AFL-CIO, or any other labor organizationOLD KING COLE, INC,Employer.Dated ---------------- By ----------------------------------------------(Itepresentative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Bordo Products CompanyandInternational Union of UnitedBrewery, Flour,Cereal,Soft Drink and Distillery Workers ofAmerica, AFL-CIO, Petitioner.Case No. 12-RC-12 (f ormnerly10-RC-3590). February 5,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in the business of processing citrusfruits.This case involved its operation at Winter Haven, Florida.117 NLRB No. 39.